FILE COPY




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                          February 11, 2022

                                        No. 04-21-00555-CV

                                      Richard L. FLEMING III,
                                              Appellant

                                                 v.

                               NASA FEDERAL CREDIT UNION,
                                         Appellee

                          From the County Court, Guadalupe County, Texas
                                   Trial Court No. 2020CV0167
                              Honorable Bill Squires, Judge Presiding


                                           ORDER

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

       This is an accelerated appeal of the trial court’s December 15, 2021 order granting
Appellee’s application for turnover and appointment of a receiver.
         On February 11, 2022, Appellant Richard L. Fleming III, who is representing himself,
filed a “Relator’s Emergency Motion to Stay Enforcement of Trial Court’s Order Pending
Decision of Interlocutory Appeal.” Appellant’s motion asks this court to stay the enforcement of
the trial court’s order until thirty days after the disposition of his interlocutory appeal.
        Appellant’s motion refers to himself as relator, and he cites appellate rules applicable to
original proceedings, e.g., TEX. R. APP. P. 52.10 (Temporary Relief), but this is a direct appeal,
and the appellate rules pertaining to original proceedings do not apply.
        Nevertheless, construing Appellant’s motion liberally, we might consider it an attempt to
suspend enforcement of the judgment pending appeal. See TEX. R. APP. P. 24.1. Even applying
that construction, Appellant has not shown how he is entitled to the requested relief.
           Appellant’s motion for emergency relief is DENIED.
                                                                             FILE COPY




                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court